Exhibit 99.3 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE THREE MONTHS ENDED MARCH 31, 2 (AMOUNTS IN CANADIAN DOLLARS) MAY 31, 2011 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 and 2010 Dated: May 31, 2011 OVERVIEW Northcore Technologies Inc. (“Northcore” or the “Company”) provides a Working Capital Engine™ that helps organizations source, manage, appraise and sell their capital equipment.Our integrated software solutions and support services are designed for organizations in the financial services, manufacturing, oil and gas, and government sectors to: ● Streamline the sourcing and procurement of critical assets, while reducing purchasing costs; ● Track the location of assets to support improved asset utilization and redeployment of idle equipment; ● Manage the appraisal of used equipment more effectively, resulting in a better understanding of fair market values; and ● Accelerate the sale of surplus assets while generating higher yields. Northcore owns a 50 percent interest in GE Asset Manager, LLC (also referred to as “GE Asset Manager”), a joint business venture with GE Capital Corporation, through its business division GE Commercial Finance, Capital Solutions (“GE Commercial Finance”).Together, the companies work with leading organizations around the world to help them liberate more capital from their assets. Northcore’s shares trade on both the Toronto Stock Exchange (TSX: NTI) and the Over-the-Counter (OTC) Bulletin Board (OTCBB: NTLNF). This Management’s Discussion and Analysis (MD&A) for Northcore should be read with the unaudited interim consolidated financial statements for the period ended March 31, 2011, as well as the audited consolidated financial statements and MD&A for the year ended December 31, 2010.This document was approved by the Board of Directors on May 31, 2011. CHANGES IN ACCOUTNING POLICIES On January 1, 2011, the Company adopted International Financial Reporting Standards (IFRS) for financial reporting purposes, using the transition date of January 1, 2010.The financial statements for the three months ended March 31, 2011, including required comparative information, have been prepared in accordance with IFRS 1, First-time Adoption of International Financial Reporting Standards, and with International Accounting Standard (IAS) 34, Interim Financial Reporting, as issued by the International Accounting Standards Board (IASB).Previously, the Company prepared its interim and annual consolidated financial statements in accordance with Canadian generally accepted accounting principles ("previous GAAP").Unless otherwise noted, 2010 comparative information has been prepared in accordance with IFRS. The adoption of IFRS has not had an impact on the Company’s operations, strategic decisions and cash flow.Further information on the IFRS impact is provided in the Adoption of New Accounting Policies section of this MD&A. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 and 2010 Dated: May 31, 2011 DEVELOPMENTS IN THE FIRST QUARTER OF 2011 Northcore accomplished the following activities in the period: ● Completed the analysis and design phase for the Dutch Auction / Group Purchasing platform “Discount This”; ● Designed, developed and delivered a series of enhancements to the Holistic Remarketing application used by the NACCO Material Handling Group; ● Launched the Home Dealer-Owners Connect website at the Bi-Annual Home Hardware market showcase; ● Initiated a comprehensive Search Engine Optimization project for a major strategic partner; and ● Closed the second tranche of an equity private placement, securing net proceeds of $713,000 through the issuance of common shares and warrants. INFORMATION REGARDING FORWARD-LOOKING STATEMENTS Statements contained in this report may include comments that do not refer strictly to historical results or actions and may be deemed to be forward-looking within the meaning of the Safe Harbor provisions of the U.S. federal securities laws.These risks include, among others, statements about expectations of future revenues, cash flows, and cash requirements.Forward-looking statements are subject to risks and uncertainties that may cause our results to differ materially from expectations. These risks include: ● The timing of our future capital needs and our ability to raise additional capital when needed; ● Our ability to repay our debt to lenders; ● Increasingly longer sales cycles; ● Potential fluctuations in our financial results and our difficulties in forecasting; ● Volatility of the stock markets and fluctuations in the market price of our stock; ● The ability to buy and sell our shares on the OTC Bulletin Board; ● Our ability to compete with other companies in our industry; ● Our dependence upon a limited number of customers; ● Our ability to retain and attract key personnel; ● Risk of significant delays in product development; ● Failure to timely develop or license new technologies; ● Risks relating to any requirement to correct or delay the release of products due to software bugs or errors; ● Risk of system failure or interruption; ● Risks associated with any further dramatic expansions and retractions in the future; ● Risks associated with international operations; ● Problems which may arise in connection with the acquisition or integration of new businesses, products, services, technologies or other strategic relationships; ● Risks associated with protecting our intellectual property, and potentially infringing the intellectual property rights of others; ● Fluctuations in currency exchanges; ● Risks to holders of our common shares following any issuance of our preferred shares; and ● The ability to enforce legal claims against us or our officers or directors. 3 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 and 2010 Dated: May 31, 2011 Other such risks as we may identify and discuss from time to time, including those risks disclosed in the Company’s Form 20-F filed with the Securities and Exchange Commission, and Management Information Circular, may also cause our results to differ materially from expectations. We encourage you to carefully review these risks, as outlined above, to evaluate your existing or potential investment in our securities. RESULTS OF OPERATIONS Comparison of the Quarters Ended March 31, 2011 and March 31, 2010 This section compares the unaudited consolidated financial results for the three months ended March 31, 2011 and March 31, 2010 and analyzes significant changes in the consolidated statements of operations and comprehensive loss and consolidated statements of cash flows. Overview:Our loss for the first quarter of 2011 was $574,000, or $0.003 per share, compared to loss of $713,000, or $0.004 per share, for the same quarter of 2010.The improvement in loss of $139,000 or 20 percent was mainly due to the increase in revenues and a decrease in operating expenses, partially offset by an increase in interest expense. Revenues:Revenues are comprised of services (application development activities, software implementation and license fees, training and consulting, product maintenance and customer support) and application hosting fees. Revenues increased by $33,000 or 22 percent, to $183,000 for the quarter ended March 31, 2011, from $150,000 for the quarter ended March 31, 2010.The increase in revenues was attributed to the increase in services and hosting revenues, partially offset by the decrease in royalty fees.The increase in services revenue was attributed to the development of the Dutch Auction Group Purchase Platform with DiscountThis.com, while the decrease in royalty fees was due to the expiry of the royalty arrangement with Norway in June of 2010. Income from GEAM, LLC:Income is derived from using the equity method of accounting to record the Investment in GEAM, LLC. Income from investments increased by $14,000 or 67 percent, to $35,000 for the quarter ended March 31, 2011, from $21,000 for the same period of 2010.The increase was due to higher earnings reported by the joint venture. General and Administrative:General and administrative expenses include, primarily: all salaries and related expenses (including benefits and payroll taxes) other than technology staff compensation (which is included in customer service and technology expenses), and sales and marketing staff compensation (which is included in sales and marketing expenses), occupancy costs, bad debt expense, foreign exchange gains or losses, professional fees, insurance, investor relations, regulatory filing fees, and travel and related costs. General and administrative expenses decreased by $15,000 or four percent, to $372,000 for the quarter ended March 31, 2011, as compared to $387,000 for the quarter ended March 31, 2010.The reduction in occupancy costs and foreign exchange losses contributed to the savings, partially offset by the increase in investor relations. 4 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 and 2010 Dated: May 31, 2011 Customer Service and Technology:Customer service and technology costs include all salaries and related expenses associated with the provision of implementation, consulting, application hosting, support and training services.These costs amounted to $181,000 for the quarter ended March 31, 2011, as compared to $192,000 for the same quarter of 2010, a decrease of $11,000 or six percent.The decrease in costs was due primarily to the decrease in staffing levels compared to the same period of 2010. Sales and Marketing:Sales and marketing costs include all salaries and related expenses for our sales and marketing personnel as well as business development expenses such as advertising, sales support materials, and trade show costs.For the quarter ended March 31, 2011, sales and marketing costs amounted to $69,000, as compared to $51,000 for the quarter ended March 31, 2010, an increase of $18,000 or 35 percent.The increase was due to the Company engaging a sales executive in Europe to explore new business opportunities in this region. Stock-based Compensation: For the quarter ended March 31, 2011, stock-based compensation expense amounted to $83,000, a decrease of $110,000 or 57 percent from the $193,000 recorded during the same period of 2010.The decrease was due to the vesting of stock options, which were higher in the first quarter of 2010 due to the higher number of stock options granted. Depreciation: Depreciation expense was $6,000 for the quarter ended March 31, 2011, consistent with the $6,000 recorded for the quarter ended March 31, 2010. Interest Expense:Interest expense increased by $26,000 or 47 percent to $81,000 for the quarter ended March 31, 2011, compared to $55,000 for the same quarter of 2010.The increase was attributed to interest paid on the operating loan received during the fourth quarter of 2010.The interest expense for 2011 included a cash interest expense of $45,000 and a non-cash accretion interest expense of $36,000 related to the Series L and N secured subordinated notes.The interest expense for 2010 included a cash interest expense of $29,000 and a non-cash accretion interest expense of $26,000 related to the Series L and N secured subordinated notes. Cash Flows from Operating Activities:Operating activities resulted in cash outflows of $449,000 for the first quarter of 2011, as compared to cash outflows of $176,000 for the first quarter of 2010. The increase in cash outflows from operating activities was due to the reduction in cash flows from non-cash operating working capital as detailed in Note 12 of the unaudited interim consolidated financial statements. Cash Flows from Investing Activities:Investing activities generated cash inflows of $50,000 during the first quarter of 2011, as compared to $24,000 for the same period of 2010.Higher cash distribution from the Investment in GEAM during the first quarter attributed to the increase in cash flows from investing activities. Cash Flows from Financing Activities: Financing activities generated cash inflows of $724,000 during the first quarter of 2011, as compared to $143,000 for the first quarter of 2010.Cash inflows during the first quarter of 2011 were the result of $838,000 proceeds from the equity private placement, $75,000 from warrants exercised and $36,000 from stock options exercised, partially offset by share issuance costs of $125,000 and repayment of notes payable in the amount of $100,000.Cash inflows during the first quarter of 2010 were realized from the exercise of Series L warrants. 5 MANAGEMENT’S DISCUSSION AND ANALYSIS For the Three Months Ended March 31, 2011 and 2010 Dated: May 31, 2011 SUMMARY OF QUARTERLY RESULTS The following table sets forth certain unaudited consolidated statements of operations data for each quarter since the transition to IFRS on January 1, 2010.These operating results are not necessarily indicative of results for any future period and should not be relied on to predict future performance. Quarter ended Mar 31, 2011 Dec 31, 2010 Sep 30, 2010 Jun 30, 2010 Mar 31, 2010 (in thousands, except per share amounts Revenues Operating expenses: General and administrative Customer service and technology Sales and marketing 69 54 42 41 51 Stock-based compensation 83 77 Depreciation 6 6 5 5 6 Total operating expenses Loss from operations before the under-noted Interest expense: Interest on notes payable and secured subordinated notes 45
